DETAILED ACTION
Drawings
The drawings are objected to because:
Figures 1-4 are unclear and the details they attempt to illustrate cannot be deciphered.
Possibly as a result of the hand-written element numbers, there is a lack of clarity in the labelling of the drawings. In several places, for example, there appear to be elements labelled “M”, “^^”, and “g” which are likely poorly executed “11” and “9”. Printed numerals are required for clarity to correct this issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims there is a lack of clarity as to what the difference between a crimping “frame” and crimping “base” might be and which is the subject of the protection sought. For example, the preamble to claims 1 and require “a crimping frame or crimping base…comprising:” It is not clear what it might mean to make a distinction between these two terms. In claim 7, the issue is even more pronounced as the body of the claim recites “at least one of a crimping frame and a crimping base” which appears to provide coverage for a device which has both of those elements simultaneously, though there appears to be no difference between them.
Claims 4 and 10 both require that the reinforcement exclusively stiffen the two narrow sides. It is not clear how this might be physically possible. Para. [0010] appears to be the source of support for this recitation, but the only sentence which is directed to the two narrow sides is hedged with the word “practically”. The remainder of this portion of the disclosure does not specify that the narrow sides are the only stiffened portions but that the load bearing elements are predominantly stiffened. If the source of this differential stiffening is a structural feature the applicant is encouraged to claim such a feature. As it is not clear what it might physically entail to “exclusively stiffen” the narrow sides, the metes and bounds of this limitation cannot be assessed.
In claim 7, first “a plurality of tube plates” are recited and later “at least one of a crimping from and a crimping base structured as a tube plate of the plurality of tube plates” is recited. It is not clear 

Claims 2-6, 8-17, and 19-20 are also rejected for depending from the independent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brost (US 2006/0185833) in view of Ciaffarafa (US 2012/0018135).
Regarding claim 1, Brost teaches a crimping frame (44) for a charge air cooler (Para. [0026]) comprising: a circumferential raised rim (Figs. 8-9; portions arranged in the up-down direction in the figures) including a plurality of crimping slots (84); the crimping slots each include two longitudinal sides (top and bottom of the slots 84 arranged in the horizontal direction in Figs. 8-9) and two narrow sides (left and right of the slots 84 arranged in the vertical direction in Figs. 8-9), the longitudinal sides are opposite one another and parallel to the rim (see Figs. 8-9); the narrow sides are stiffened via a reinforcement (34); the reinforcement and the rim are structured as a single piece (i.e. “metallically joined to one another” such that the finished product is one piece; Para. [0015]).
Brost does not specify that the reinforcement is “bent”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Brost with the two portions 30 and 44 as a single bent piece, as taught by Ciaffarafa, in order to reduce manufacturing steps, assist in alignment between the portions, and form a stronger connection between the portions.

Regarding claim 7, Brost teaches charge air cooler (Para. [0026]) comprising: 
a block (20) formed from flat tubes (28) received on their longitudinal ends sides in passage openings (64) of a tube plate (44); a collection tank (22); the tube plates (44) is a crimping frame having a circumferential raised rim (Figs. 8-9; portions arranged in the up-down direction in the figures) including a plurality of crimping slots (84); the crimping slots each include two longitudinal sides (top and bottom of the slots 84 arranged in the horizontal direction in Figs. 8-9) and two narrow sides (left and right of the slots 84 arranged in the vertical direction in Figs. 8-9), the longitudinal sides are opposite one another and parallel to the rim (see Figs. 8-9); the narrow sides are stiffened via a reinforcement (30); the reinforcement and the rim are structured as a single piece (i.e. “metallically joined to one another” such that the finished product is one piece; Para. [0015]); the crimping frame is crimped to a rim of the collection tank (see Figs. 8-9).
Brost does not specify that the reinforcement is “bent”.
Ciaffarafa teaches that when making a reinforcement (24) for the circumferential raised rim (12) of a tube sheet (6) it is known to form the reinforcement as a bent portion in a single piece with the tube sheet (see Fig. 1).


Regarding claim 18, Brost teaches a crimping frame (44) for a charge air cooler (Para. [0026]) comprising:
a circumferential raised rim (rim 40 of element 44) including a main portion (40) and a reinforcement portion (34, 30); a plurality of crimping slots (84); the crimping slots each include two longitudinal sides (top and bottom of the slots 84 arranged in the horizontal direction in Figs. 8-9) and two narrow sides (left and right of the slots 84 arranged in the vertical direction in Figs. 8-9), the longitudinal sides are opposite one another and parallel to the rim (see Figs. 8-9); the narrow sides are stiffened via the reinforcement (34) forming a plurality of material doubling regions (Figs. 8-9); the reinforcement and the rim are structured as a single piece (i.e. “metallically joined to one another” such that the finished product is one piece; Para. [0015]); the main and reinforcement portions abut one another to define the plurality of material doubling regions (see Figs. 8-9).
Brost does not teach the bent connecting web.
Ciaffarafa teaches that when making a reinforcement (24) for the circumferential raised rim (12) of a tube sheet (6) it is known to form the reinforcement as a bent portion in a single piece with the tube sheet (see Fig. 1) with a bent connecting web joining the two (see Fig. 1) and the reinforcement portion is folded over onto the main portion (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Brost with the two portions 30 and 44 as a single bent piece, as taught by Ciaffarafa, in order to reduce manufacturing steps, assist in alignment between the portions, and form a stronger connection between the portions.

Regarding claims 2 and 8, the recitation of “structured as a shaped punched [] part” is a product by process step. As the device of Brost is metallic (Para. [0015]) and does not structurally differ from one formed via punching, it is treated as meeting this limitation. See MPEP 2113.

Regarding claims 3 and 9, Brost teaches that the reinforcement is connected to the rim (“metallically joined”; Para. [0015]).
Separately, Ciaffarafa teaches that the bend between the frame and the reinforcement part is located at and forms the rim (see Fig. 1) thus joining the portions at the rim.

Regarding claims 4 and 10, the narrow sides are stiffened by the bent reinforcement of Brost (see Fig. 8 where the thickness at the narrow sides, along with all of the frame, is doubled by the reinforcement).

Regarding claims 5 and 11, Brost teaches that the bent reinforcement overlaps the narrow sides along their entire length (see Figs. 8-9). However, Brost has not provided any dimensions for his device but rather left such decisions up to the artisan of ordinary skill.
It would have been obvious to one of ordinary skill in the art to dimension the device of Brost, as modified, based on the requirements of any particular installation or application as such a choice of dimensions is within the ordinary skill, including narrow sides between 0.5 and 2 mm.

Regarding claim 6, the frame is a tube plate (44; Para. [0030]) for a heat exchanger (20) which functions as a charge air cooler (Para. [0026]).

Regarding claim 13, the reinforcement is structured and arranged such that a material doubling is defined in a region of the two narrow sides (see Figs. 8-9) and the material doubling reinforces the two narrow sides (as 30 and 44 have been joined to form an integral unit via metallic joining).

Regarding claims 14-15, Brost teaches a plurality of rim interruptions between an edge of the rim and the plurality of slots (88; Fig. 9) and reinforcement interruptions in alignment therewith (88; Fig. 9).

Regarding claims 16, 17, and 20, in the combined teachings of Brost and Ciaffarafa, bent connecting webs extend between elements 34 and 44 of Brost along the entire rim between the rim and reinforcement except for the locations 88 (see Fig. 9). Thus: the bent connecting webs are arranged in regions associated with the narrow side of the plurality of slots (i.e. directly above them), per claim 16; a bent connecting web is arranged between each pair of adjacent crimping slots (see Fig. 9), per claim 17; and the bent connecting webs are spaced apart from one another (via the slots 88), per claim 20.

Regarding claims 12 and 19, Brost teaches that the main portion/rim is joined to the reinforcement portion via “metallic joining” but does not specify solder.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use solder to join these elements as it is an old and well-known form of metallic joining and such specific choices for joining methods have been left to the ordinary artisan by Brost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763